UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-6771




In Re:   RANDY LEE HAMMITT,




                                                           Petitioner.



         On Petition for Writ of Prohibition and Mandamus.
                         (3:04-cr-00142-MU)


Submitted:   July 31, 2006                  Decided:   August 21, 2006


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy Lee Hammitt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Randy Lee Hammitt petitions for writ of prohibition and

mandamus seeking an order directing the district court to vacate

its prior orders and to cease further proceedings related to

Hammitt.    We conclude that Hammitt is not entitled to relief.

            Mandamus and prohibition relief are available only when

the petitioner has a clear right to the relief sought.                In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988); In re

Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983).                 Further, mandamus

and prohibition are drastic remedies and should be used only in

extraordinary circumstances.           Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); Vargas, 723 F.2d at 1468; In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).                 It is well-established that

mandamus and prohibition may not be used as a substitute for

appeal.    Vargas, 723 F.2d at 1461; In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).

            A district court possesses jurisdiction to enforce its

orders with contempt proceedings. See 18 U.S.C.A. § 401 (West 2000

& Supp. 2005); Cromer v. Kraft Foods North America, 390 F.3d 812,

820 (4th Cir. 2004).         A litigant who is aggrieved by a district

court’s exercise of its contempt authority may seek review of the

court’s    final    judgment   by   filing     a    timely   notice   of   appeal.

Accordingly,       because   Hammitt    may    challenge     any   adverse   final

judgment of the district court by direct appeal, the relief he


                                       - 2 -
seeks in this proceeding is not available by way of mandamus or

prohibition.      We therefore deny the petition.        We dispense with

oral   argument    because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                   - 3 -